

116 HR 8620 IH: To permit payments for certain business software or cloud computing services as allowable uses of a loan made under the Paycheck Protection Program of the Small Business Administration.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8620IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo permit payments for certain business software or cloud computing services as allowable uses of a loan made under the Paycheck Protection Program of the Small Business Administration.1.Additional eligible expenses(a)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(VIII)covered operations expenditures, as defined in section 1106(a) of the CARES Act (15 U.S.C. 9005(a))..(b)Loan forgivenessSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; (B)by inserting after paragraph (2) the following:(3)the term covered operations expenditure means a payment for any business software or cloud computing service that facilitates business operations, product or service delivery, the processing, payment, or tracking of payroll expenses, human resources, sales and billing functions, or accounting or tracking of supplies, inventory, records and expenses;; and(C)in paragraph (8), as so redesignated—(i)in subparagraph (C), by striking and at the end; and(ii)by adding at the end the following:(E)covered operations expenditures; and;(2)in subsection (b), by adding at the end the following:(5)Any covered operations expenditure.;(3)in subsection (d)(8), by inserting any payment on any covered operations expenditure, after rent obligation,;(4)in subsection (e)—(A)in paragraph (2), by inserting payments on covered operations expenditures, after lease obligations,; and(B)in paragraph (3)(B), by inserting make payments on covered operations expenditures, after rent obligation,; and(5)in subsection (h), by inserting payments on covered operations expenditures, after lease obligations, each place it appears.